       Case 5:20-cv-00417-JKP-ESC Document 24 Filed 10/23/20 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION


WILLIAM SNYDER,                                    §
                                                   §
                   Plaintiff,                      §                  SA-20-CV-00417-JKP
                                                   §
vs.                                                §
                                                   §
C R BARD INCORPORATED, BARD                        §
PERIPHERAL VASCULAR                                §
INCORPORATED,                                      §
                                                   §
                   Defendants.                     §

                                               ORDER

        Before the Court is the above-styled cause of action, which was referred to the

undersigned for all pretrial proceedings pursuant to Western District of Texas Local Rule CV-72

and Appendix C [#7]. On October 22, 2020, the Court received the parties’ Notice of Settlement

and Joint Motion to Stay Case [#23], informing the Court that they have reached an agreement in

principle that will resolve Plaintiff’s claims in this lawsuit. The filing also asks the Court to

continue all deadlines and hearings and to stay the case for 120 days as the parties negotiate the

settlement documents and finalize the settlement. The Court will grant the motion.

        IT IS HEREBY ORDERED that the parties’ Joint Motion to Stay Case [#23] is

GRANTED.

        IT IS FURTHER ORDERED that all proceedings, including discovery and all pretrial

deadlines, are STAYED for 120 days pending Plaintiff’s dismissal of this suit.

        IT IS FINALLY ORDERED that if a dismissal has not been filed at the end of 120

days, the parties shall file a joint status report regarding the status of settlement.




                                                   1
Case 5:20-cv-00417-JKP-ESC Document 24 Filed 10/23/20 Page 2 of 2




IT IS SO ORDERED.

SIGNED this 23rd day of October, 2020.




                           ELIZABETH S. ("BETSY") CHESTNEY
                           UNITED STATES MAGISTRATE JUDGE




                                     2
